Name: Commission Regulation (EEC) No 916/86 of 26 March 1986 fixing the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 86 Official Journal of the European Communities No L 84/3 COMMISSION REGULATION (EEC) No 916/86 of 26 March 1986 fixing the corrective amount applicable to the refund on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Council Regula ­ tion (EEC) No 3793/85 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Having regard to the opinion of the Monetary Committee, Whereas Article 16 (4) of Regulation (EEC) No 2727/75 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation , must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case, a corrective amount must be applied to the refund ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1027/84 (^), made possible the fixing of a corrective amount for certain products listed in Article 1 (d) of Regulation (EEC) No 2727/75 ; Whereas Regulation (EEC) No 1281 /75 (6) laid down detailed rules for the advance fixing of export refunds for cereals and certain products processed from cereals ; Whereas, pursuant to that Regulation, when the corrective amount is being fixed in respect of malt, account must be taken of the existing situation and the future trend with regard to the possibilities and conditions for the sale of the cereals concerned and of malt on the world market ; whereas the same Regulation also provides that accouni must be taken of the quantity of cereals needed foi making malt, the economic aspect of exports and the need to avoid disturbances on the Community market ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the corrective amount according to destination ; Whereas the corrective amount must be fixed at the same time as the refund and according to the same procedure whereas it may be altered in the period between fixings ; Whereas, if the system of corrective amounts is to operate normally, corrective amounts should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a banc of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each oi these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the preceding indent, and the aforesaid coefficient ; Whereas it follows from applying the provisions set oui above that the corrective amount must be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation ar&lt; in accordance with the opinion of the Managemen Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The corrective  amount referred to in Article 16 (4) o Regulation (EEC) No 2727/75 which is applicable tc export refunds fixed in advance in respect of malt shall b&lt; as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1986 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 19 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 281 , 1 . 11 . 1975, p. 65 . (4 OJ No L 107, 19 . 4 . 1984, p. 15 . n OI No L 131 , 22 . 5 . 1975, p. 15 . 0 OJ No L 164, 24 . 6 . 1985, p. 1 . No L 84/4 Official Journal of the European Communities 27. 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 26 March 1986 fixing the corrective amount applicable to the refund on malt (ECU/tonne) CCT heading No Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 11.07 A I a) 0 0 0 0 0 0 11.07 A I b) 0 0 0 0 0 0 11.07 A II a) 0 0 0 0 0 0 11.07 A II b) 0 0 0 0 0 0 11.07 B 0 0 0 0 0 0 (ECU/tonne) CCT heading No 6th period 10 7th period 11 8th period 12 9th period 1 1 0th period 2 1 1 th period 3 11.07 A I a) 0 0 0 0 0 0 11.07 A I b) 0 0 0 0 0 0 11.07 A II a) 0 0 0 0 0 0 11.07 A II b) 0 0 0 0 0 0 11.07 B 0 0 0 0 0 0